Citation Nr: 1243799	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded these matters in September 2011, February 2012 and May 2012 to obtain a VA opinion.  The May 2012 Board remand also requested the RO/AMC attempt to obtain the Veteran's National Guard service records.  The RO/AMC continued the denial of each claim as reflected in the November 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary for proper development of the Veteran's claim as requested in the prior Board remand prior to adjudicating the issues on appeal. 

In this regard, the May 2012 Board remand requested that the RO/AMC attempt to obtain the Veteran's National Guard records.  In the Veteran's October 2005 service connection claim for hearing loss and tinnitus, he noted that he was assigned to the Georgia National Guard for three years after leaving service and that he worked at Fort Stewart.  The May 2012 VA examination reveals that the Veteran reported that he was in the National Guard from 1971 to 1979.  The AMC contacted that Missouri National Guard in an attempt to obtain the Veteran's National Guard records and they received a negative response.  However, the RO/AMC did not contact the Georgia Army National Guard or any other relevant source to obtain the Veteran's personnel and treatment records with the Georgia Army National Guard.  The Court of Veterans Appeals has held that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, the Veteran's service personnel records indicate that the Veteran was in the U.S. Army Reserves after active duty service and he was discharged in January 1972.  There is no indication in the claims file that the RO or AMC made a separate search for U.S. Army Reserve personnel and treatment records.  

With respect to the May 2012 VA opinion, the Board observes that the examiner did not provide any opinion on whether the Veteran's hearing loss was related to the Veteran's National Guard service.  Furthermore, any treatment records from the Veteran's service in the U.S. Army Reserves and/or the National Guard that are associated with the claims file may have an effect on the examiner's opinion.  Therefore, if additional records from the Veteran's service with the U.S. Army Reserves or the National Guard are associated with the claims file, the Board finds that the Veteran should be provided with another VA opinion.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary information from the Veteran, attempt to obtain any outstanding personnel and treatment records with the Georgia National Guard from 1967 through 1979 and the U.S. Army Reserves from December 1967 to January 1972 from the appropriate sources. 

If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

2. After completing the above development and if (and only if) records from the Veteran's National Guard and/or Reserve service are associated with the claims file, obtain a VA opinion from an audiologist with respect to the Veteran's service connection claim for hearing loss and tinnitus.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the opinion.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings documented in any prior audiological examination and/or treatment.   Furthermore, other evidence to include lay statements may be used to support a diagnosis or an assessment of etiology as related to service.   

Based on review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran's current hearing loss and tinnitus was caused by or related to active military service, active duty in the National Guard or active duty for training during the Reserves, to include any acoustic trauma or symptomatology shown therein.  

The Board notes that in determining whether the Veteran's bilateral hearing loss is related to service the examiner should be made aware that prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adopted the International Standard Organization (ISO) standard, which is the standard applied in 38 C.F.R. § 3.385.  Thus, to compare the threshold hearing levels to later examinations, the examiner must convert any audiogram results prior to November 1967 from ASA units to the ISO units.  

The examiner should provide an explanation for all conclusions reached.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion. (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


